Title: To Thomas Jefferson from W. & J. Willink, N. & J. Van Staphorst & Hubbard, 30 September 1790
From: W. & J. Willink, N. & J. Van Staphorst, & Hubbard
To: Jefferson, Thomas


Amsterdam, 30 Sep. 1790. Acknowledging his letter of advice of 4 Aug. concerning the draft for “ƒ4036 which shall meet due protection, and be carried to the debit of the United-States, in Conformity with the permission received to that purpose from the Secretary of the Treasury.—The 21 Augst. Mr. Short valued on us ⅌ ƒ4403.1 and advised that it was for the charges of packing your furniture, and articles purchased by your directions, which we have duly honored and charged to the debit of the United-States at the Agio of ¼ ⅌ Ct. with ƒ4414.1, not doubting but it will meet your approbation.”
